           Case 2:15-cr-00174-KJD-BNW Document 366 Filed 01/07/21 Page 1 of 2



1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     520 S. 4th Street
3    Las Vegas, Nevada 89101
     T: (702) 384-5563
4    ctr@rasmussenlaw.com
5

6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8    UNITED STATES OF AMERICA,           )
                                         )                Case No.: 2:15-cr-00174-KJD-BNW
9                Plaintiff,              )                          2:18-cr-00023-KJD-BNW
                                         )
10         vs.                           )                FINDINGS OF FACT AND
                                         )                CONCLUSIONS OF LAW
11                                       )
     MICHAEL JONES,                      )
12
                                         )
13
                 Defendant.              )
     ____________________________________)
14
                                          FINDINGS OF FACT
15
            Based on the stipulation of counsel, and good cause appearing, the Court finds that:
16
            1. The parties agree to a continuance;
17
            2. Defendant is currently out of custody;
18
            3. Counsel for Defendant needs additional time to adequately prepare for sentencing;
19
            4. Counsel for the Defendant has spoken to the Defendant and the Defendant has no
20
     objection to this continuance.
21

22
                                       CONCLUSIONS OF LAW
23
            1. Denial of this request would result in a miscarriage of justice;
24
            2. For all the above-stated reason, the ends of justice would best be served by a
25
     continuance of the sentencing date for six months.
26

27

28                                                   3
          Case 2:15-cr-00174-KJD-BNW Document 366 Filed 01/07/21 Page 2 of 2



1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )             Case No.: 2:15-cr-00174-KJD-BNW
5
                 Plaintiff,              )                       2:18-cr-00023-KJD-BNW
6
                                         )
           vs.                           )
7                                        )             ORDER
                                         )
8    MICHAEL JONES,                      )
                                         )
9                Defendant.              )
     ____________________________________)
10

11
            Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for January12,
12                                                               Tuesday, July 13
     2021 at the hour of 9:00 a.m., be vacated and continued to ___________________, 2021, at the
13            9:00
     hour of ______a.m.
14
                        7th
            DATED this ______ day of January, 2021.
15

16                                                     __________________________________
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28                                                 4
